                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-61662-CIV-MORENO/SELTZER

CAROLYN HICKS-WASHINGTON,

       Plaintiff,

vs.

THE HOUSING AUTHORITY OF THE
CITY OF FORT LAUDERDALE and
TAM ENGLISH,

     Defendants.
________________________________/

                                           ORDER

       THIS CAUSE is before the Court pursuant to Plaintiff’s Motion for Clarification

and/or for More Definite Statement [DE 20], filed in conjunction with her Opposition to

Defendant’s Second Motion to Dismiss [DE 19]. The District Court has referred all pretrial

matters to the undersigned for appropriate disposition in accordance with 28 U.S.C. §

636(b) and the Magistrate Rules of the Local Rules of the United States District Court for

the Southern District of Florida [DE 6].

       In her Motion for Clarification, as amplified in her Reply Motion for Clarification

and/or More Definite Statement [DE 25], Plaintiff takes issue with facts alleged and with

facts omitted from Defendant’s Answer and Affirmative Defenses to First Amended

Complaint [DE 15]. Plaintiff disputes the facts as related in Defendant’s Answer and

Affirmative Defenses, as well as arguments made in Defendant’s Motion to Strike and

Motion to Dismiss [DE 14]. Plaintiff has a different view from Defendant of what facts are

relevant and what conclusions can be drawn from those facts.       Such is the nature of
litigation. However, this is not a basis for clarification or a more definite statement. The

relevancy and weight of evidence will be evaluated at different stages of the proceeding.

The Court cannot grant the relief Plaintiff seeks in the present motion. Accordingly, it is

hereby

       ORDERED AND ADJUDGED that Plaintiff’s Motion for Clarification and/or for More

Definite Statement [DE 20] is DENIED.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 30th day of

January 2019.




Copies furnished via CM/ECF to counsel and
unrepresented parties




                                             2
